DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (“Oh”, Pub. No. US 2014/0143684).
Per claim 1, Oh teaches a method of managing a messaging application executed by an electronic device having  display and at least one input device, comprising:
displaying a messaging user interface of the messaging application on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, a message-input area, wherein the conversation transcript includes a plurality of messages and a plurality of message regions, each message region containing a respective message of the plurality of messages (figs. 7-8 and 10-11); 
while displaying the messaging user interface, detecting a first input on the at least one input device at a location corresponding to a first respective message in the conversation transcript, wherein the first respective message is contained in a first respective message region of the plurality of message regions  ([0185]; [0188]);
in response to detecting the first input, selecting the first respective message and displaying an indication that the first respective message has been selected [0188];
detecting one or more second inputs on the at least one input device, including one or more message composition inputs ([0190]); and
in response to detecting the one or more second inputs: displaying, in a second message region in the conversation transcript distinct from the first respective message region, a second message corresponding to the one or more message composition inputs and displaying a grouping indicia that connects the first respective message region with the second message region (figs. 7-8 and 10-11; [0191]; [0193]; [0194]; [0200]).
Per claim 2, Oh teaches the method of claim 1, wherein the first respective message is earlier in the conversation transcript than a last message in the conversation transcript (figs. 7-8 and 10-11; [0191]; [0193]; [0194]; [0200]).
Per claim 3, Oh teaches the method of claim 1, wherein the grouping indicia comprises a line that connects the first respective message region with the second message region (figs. 7-8 and 10-11; [0191]; [0193]; [0194]; [0200]).
Per claim 5, Oh teaches the method of claim 1, including, in response to detecting the one or more second inputs, altering a visual appearance of the first respective message in the conversation transcript ([0188]).
Per claim 6, Oh teaches the method of claim 1, wherein the at least one input device is a touch-sensitive surface and the first input is a press input on the touch-sensitive surface [0186]).

Claim 10 and 11 individually is rejected under the same rationale as claim 1.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (“Oh”, Pub. No. US 2014/0143684), and Castellucci (Pat. No. 8,166,408).
Per claim 4, Oh teaches the method of claim 1, including one or more message composition inputs messages on different topics are displayed differently for distinction ([0044]; [0046]), but does not teach while detecting the one or more second inputs on the at least one input device, dimming at least one message region in the plurality of message regions other than the first respective message region.
However, Castellucci teaches detecting the one or more second inputs on the at least one input device, dimming at least one message region in the plurality of message regions other than the first respective message region (col. 7, lines 50-57; col. 8, lines 41-59; which shows word balloons are distinguishable by emphasizing or de-emphasizing technique).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Casetellucci in the invention of Oh in order to selectively providing the user with highlighting technique using color to provide clear distinction between related text balloons.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (“Oh”, Pub. No. US 2014/0143684), and PARK et al. (“Park”, Pub. No. US 2014/0047358).
Per claim 7, Oh teaches the method of claim 1, but does not teach detecting a third input; and in response to detecting the third input, displaying the first respective message region and second message region overlaid on the conversation transcript.
However, Park teaches displaying the first respective message region and second message region overlaid on the conversation transcript ([0180]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Park in the invention of Oh in order to provide a particular special effect to word balloons of a particular topic.
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (“Oh”, Pub. No. US 2014/0143684), PARK et al. (“Park”, Pub. No. US 2014/0047358), and Castellucci (Pat. No. 8,166,408). 
The modified Oh teaches the method of claim 7, further comprising: overlaying of word balloons related to a context on the conversation transcript as shown above, but does not teach  detecting a fourth input at a location that does not correspond to the first respective message region or the second message region; and in response to detecting the fourth input, ceasing to display the first respective message region and second message region overlaid on the conversation transcript.
However, Castellucii teaches ceasing to display the first respective message region and second message region overlaid on the conversation transcript (col. 7, lines 50-57; col. 8, lines 41-59; which show selectively emphasizing or deemphasizing group of text balloons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Casetellucci in the invention of Oh in order to selectively providing the user with highlighting technique using color to provide clear distinction between related text balloons.
Per claim 9, the modified Oh teaches the method of claim 8, wherein: displaying the first respective message region and second message region overlaid on the conversation transcript includes temporarily dimming message regions other than the first respective message region and second message region, without dimming the first respective message region and second message region and ceasing to display the first respective message region and second message region overlaid on the conversation transcript includes ceasing to dim the message regions other than the first respective message region and second message region (Oh, (figs. 7-8 and 10-11; [0191]; [0193]; [0194]; [0200]; Park [0180]; Castellucii, col. 7, lines 50-57; col. 8, lines 41-59).
Inquiries


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175